DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzi (US20160273845) in view of Zhang (CN2596308Y). 
Regarding claim 1, Rizzi teaches a system for protecting a straight walled cylinder tube from external corrosion, comprising: a tubular heat exchanger (Fig. 14) including a top tubesheet plate (tube plate 4) and a bottom tubesheet plate (tube plate 5), said top tubesheet plate and bottom tubesheet plates including a plurality of apertures; a plurality of cylindrical tubes (tube bundle 2) disposed between said plurality of apertures in said top tubesheet plate and said plurality of apertures in said bottom tubesheet plate; at least one of an anti-vibration baffle (baffles 3 & "prevents vibration" -¶[0075]) and a pass partition plate (baffles 3.C) disposed between said top tubesheet plate and said bottom tubesheet plate, said at least one anti-vibration baffle and pass partition plate including a plurality of apertures adapted to receive said plurality of cylindrical tubes (see holes therethrough, through which tubes pass).
Rizzi does not teach at least one steel collar sealingly connected to at least one cylindrical tube in said plurality of tubes, said at least one steel collar extending around the outer circumference of the at least one cylindrical tube, the at least one steel collar adapted to extend a predetermined first distance above and a predetermined second distance below at least one of the top tubesheet plate, bottom tubesheet plate, anti-vibration baffles, and pass partition plate; the at least one tube having a portion extending diametrically outward beyond an outer wall of the cylindrical tube at a first position forming a first ridge at the first position, the first position radially adjacent an inner surface of the at least one steel collar, the first portion, radially adjacent the outward extended portion defining a first ridge contacting the at least one steel collar, the first ridge and forming the sealing connection between the steel collar and the at least one originally configured straight walled tube at the first position.
Zhang teaches (see Fig. 1) at least one steel collar (protective sleeve 3 & steel - ¶[0019]) sealingly connected (tightly fixed - ¶[0008] & Fig. 1) to at least one cylindrical tube (heat exchange tube – 1) in said plurality of cylindrical tubes, said at least one steel collar extending around the outer circumference of the at least one cylindrical tube, the at least one steel collar adapted to extend a predetermined first distance above and a predetermined second distance below at least one of anti-vibration baffles (one of plates 2), and pass partition plate (one of plates 2); the at least one tube having a portion extending diametrically outward beyond an outer wall of the cylindrical tube at a first position forming a first ridge (see ridge on left or right side of tube 1 “crest” - ¶[0017]) at the first position, the first position radially adjacent an inner surface of the at least one steel collar, the first portion, radially adjacent the outward extended portion defining a first ridge on an outer surface of the cylindrical tube, said first ridge contacting the inner surface of at least one steel collar, the first ridge forming the sealing connection (see connection between sleeve 3 & ridge on left or right side of tube 1 “crest” - ¶[0017])  between the steel collar and the at least one originally configured straight walled tube at the first position, in order to provide a heat exchanger having a long service life (¶[0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rizzi to include the tube having a collar at a baffle/plate as taught by Zhang, in order to provide a heat exchanger having a long service life (¶[0012]). 
Regarding claim 2, Rizzi teaches the limitations of claim 1, and Zhang further teaches the length of the sleeve may be adjusted to be longer and/or cover multiple crests in order to achieve the desired level of rigidity (¶[0017]), however, does not explicitly teach at least one of the predetermined first distance and the predetermined second distance is at least six inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein at least one of the predetermined first distance and the predetermined second distance is at least six inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  Here, Zhang teaches the length of the sleeve may be adjusted to be longer and/or cover multiple crests in order to achieve the desired level of rigidity (¶[0017]).
Regarding claim 4, Rizzi teaches the limitations of claim 1, and Zhang further teaches  the first position at least one steel collar is adapted to sealingly connect (see connection between sleeve 3 & ridge on left or right side of tube 1 “crest” - ¶[0017]) to the at least one cylindrical tube is at a predetermined third distance above at least one of the anti-vibration baffle (one of plates 2), and pass partition plate (one of plates 2) and the at least one tube extends diametrically outward beyond an outer wall of the at least one cylindrical tube at a second position, the second portion defining a second ridge (other of ridge on left or right side of tube 1 “crest” - ¶[0017]) at the second position, the second ridge contacting an inner surface of the at least one steel collar and forming an additional sealing connection (see connection between sleeve 3 & other of ridge on left or right side of tube 1 “crest” - ¶[0017])  between the steel collar and the at least one cylindrical tube, said second position radially adjacent  the inner surface of the at least one steel collar.
Regarding claim 8, Rizzi teaches the limitations of claim 4, and Zhang further teaches  the additional sealing connection (see connection between sleeve 3 & other of ridge on left or right side of tube 1 “crest” - ¶[0017])  is at a predetermined fourth distance below at least one of the anti-vibration baffle, and pass partition plate.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
The previous 112 (b) arguments have been obviated.
Applicant contends the claims have been amended to reflect the structural differences noted by Examiner, and thus overcome the art rejection.  Examiner respectfully disagrees, as the extending portions are currently not limited to the sleeve regions of the tube.   Examiner has not suggested that further defining the corrugations to be located at the sleeve regions would obviate the 103 rejection, rather, Examiner indicated that if the corrugations were located only (bolded for emphasis) at the sleeve regions could obviate the 103 rejection.     Similarly, if the tube portions immediately adjacent the ridges were defined as straight wall cylindrical portions, this could obviate the Zhang reference, which teaches the entire tube is ridged (or corrugated).
For at least the reasons stated above, Applicant’s arguments have been found unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763